                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                  CRIMINAL ACTION NO. 3:20-CR-00079-KDB-DCK
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.                                                             ORDER

 THUY TIEN LUONG,

                Defendant.


         THIS MATTER IS BEFORE THE COURT on Defendant’s Motion for Reconsideration

of this Court’s previous order denying her motion to continue trial of this date from September 8,

2020. (Doc. No. 18). For the reasons stated in the Motion, the Court will grant Defendant’s motion

to reconsider and order that trial of this matter be peremptorily set for November 2, 2020.

         IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration, (Doc.

No. 18), is GRANTED. IT IS FURTHER ORDERED that trial of this matter be peremptorily

set for November 2, 2020. The Clerk is directed to certify copies of this Order to Defendant,

Counsel for Defendant, the United States Attorney, the United States Marshals Service, and the

United States Probation Office.

         SO ORDERED.


                                         Signed: August 19, 2020




         Case 3:20-cr-00079-KDB-DCK Document 19 Filed 08/19/20 Page 1 of 1
